DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amended claim 1 and added claim 28. Claims 1-4, 7-22, and 24-28 are currently pending, with claims 10-20 being withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 21, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Biser (U.S. Patent No. 8,636,786) (hereinafter Biser ‘786) in view of Bruder et al. (U.S. Patent Application Publication No. 2014/0330222) and in further view of Biser et al. (U.S. Patent Application Publication No. 2009/0287283) (hereinafter Biser ‘283)
Regarding claim 1, Biser ‘786 discloses a therapeutic mask system for treatment of an eye region of a human or animal subject’s head (Fig. 17, gel pack 400 and frame 450; Col. 21, lines 3-15), the system comprising: a strap configured for positioning the strap around the subject’s head, the strap comprising a first side and a second side opposite the first side (frame 450, right strap 462, left strap 472; Col. 21, lines 16-38); and at least one treatment pod (gel pack 400; Col. 21, lines 3-15), the at least one treatment pod comprising a first side and a second side opposite the first side; wherein the second side of the at least one treatment pod is releasably coupled to the first side of the strap (right fasteners 466, 468; left fasteners 476, 478; Col. 14, lines 35-45); wherein the first side of the at least one treatment pod is configured for contact with the eye region of the subject’s head (Col. 14, lines 35-45).
Biser ‘786 does not disclose that the treatment pod contains a loose, granular fill material within an outer shell or that the at least one treatment pod comprises a recessed area formed on the first side of the at least one treatment pod. The treatment pod disclosed by Biser ‘786 comprises a gelatinous material encased between two flexible sheets (Col. 4, lines 7-42).
Bruder teaches an article for therapy and treatment of an eye (¶0010) comprising at least one treatment pod (710a,b; ¶0045) containing a loose, granular fill material (¶0036-0039, 0045). The loose, granular fill material comprises hydrophilic zeolites incorporating silver (¶0037). The granular fill material incorporating silver advantageously provides anti-microbial properties to the treatment pod (¶0038). The hydrophilic nature of the zeolites further allows the treatment pod to absorb water, either from the atmosphere or from manually added water (¶0037). This simplifies the process prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Biser ‘786 so that the treatment pod contains a loose, granular fill material within an outer shell as taught by Bruder so that the treatment pod would have anti-microbial properties, to simplify the process of providing hot moist therapy with the system.
Biser ‘283 teaches a therapeutic mask system comprising a treatment pod (20; ¶0050). The treatment pod has an embodiment (Fig. 6; 62) comprising recesses (240a,b) on the skin facing side of the pod (¶0059). The recesses may take the form of apertures (¶0059, lines 8-12) or may take the form indentations comprising reduced fill material (¶0059, lines 13-19). The recesses advantageously reduce discomfort caused to the eyes by reducing or eliminating the amount of material pressing against the eyeball (¶0059). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Biser ‘786 in view of Bruder so that the at least one treatment pod comprises a recessed area formed on the first side of the at least one treatment pod
Regarding claim 2, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1. Bruder further teaches that the treatment pod containing a loose, granular fill material within an outer shell comprises an outer shell formed from woven or non-woven synthetic fabrics (¶0041). Therefore, Biser ‘786 in view of Bruder and in further view of Biser ‘283 further discloses that the outer shell of the at least one treatment pod is formed from a fabric material.
Regarding claim 7, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1. Biser ‘786 further discloses that the at least one treatment pod (gel pack 400) is configured to be releasably coupled to the strap (frame 450, right strap 462, left strap 472) at a plurality of points along the strap (right fasteners 466, 468; left fasteners 476, 478; Col. 21, lines 16-45).
Regarding claim 8, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1, and further discloses that the at least one treatment pod is configured to deliver heat to the eye region of the subject (Biser ‘786: Col. 3, line 44 – Col. 4, line 6; Bruder: ¶0043 and 0045).
Regarding claim 9, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1, and further discloses that the at least one treatment pod is configured to deliver cold therapy to the eye region of the subject (Biser ‘786: Col. 3, line 44 – Col. 4, line 6; Bruder: ¶0043 and 0045).
Regarding claim 21, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1, and further discloses that the at least one treatment pod is configured to deliver moist heat to the eye region of the subject’s head 
Regarding claim 22, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1. As discussed above, Bruder teaches a loose, granular fill material comprising a hydrophilic zeolite (¶0037). Therefore, Biser ‘786 in view of Bruder and in further view of Biser ‘283 further discloses that the loose, granular fill material comprises a hydrophilic zeolite.
Regarding claim 24, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1. As discussed above, Biser ‘283 teaches an embodiment in which the recessed area of the treatment pod is an indention (¶0059, lines 13-19). Therefore, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses that the recessed area is an indentation on the first side of the at least one treatment pod.
Regarding claim 25, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1. As discussed above, Biser ‘283 teaches an embodiment in which the recessed area of the treatment pod is an opening (¶0059, lines 8-12). Therefore, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses that the recessed area is an opening.
Regarding claim 26, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1, and further discloses that the therapeutic mask system further comprises an insulating shield (Biser ‘786: heat shield 500), and wherein the insulating shield is configured to be positioned between the at least one treatment pod and the cornea of the at least one eye of the subject (Biser ‘786: Fig. 18; Col. 21, 
Regarding claim 27, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1, and further discloses that the at least one treatment pod (Biser ‘786: gel pack 400) is releasably coupled to the strap (Biser ‘786: frame 450) by snap fasteners or hook-and-loop fasteners (Biser ‘786: right fasteners 466, 468; left fasteners 476, 478; Col. 21, lines 16-45).
Regarding claim 28, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1. Biser ‘786 further discloses that the strap is receiver-less (¶0048 of the instant specification defines receivers to be “permanently-formed indents or pocket”, and frame 450 of Biser ‘786 lacks such structures) and the at least one treatment pod is detachably secured directly to the strap (Biser ‘786: right fasteners 466, 468; left fasteners 476, 478; Col. 21, lines 16-45).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Biser (U.S. Patent No. 8,636,786) (hereinafter Biser ‘786) in view of Bruder et al. (U.S. Patent Application Publication No. 2014/0330222), in further view of Biser et al. (U.S. Patent Application Publication No. 2009/0287283) (hereinafter Biser ‘283), and in further view of Cargill et al. (U.S. Patent Application Publication No. 2005/0118383).
Regarding claim 3, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 2, but does not disclose that at least a portion of the fabric material of the at least one treatment pod comprises an antimicrobial material embedded in the fabric material.
Cargill teaches a multi-layer structure for use in personal cooling devices (Abstract) comprising a skin-facing fabric inner layer (12) and a non-skin-facing fabric outer layer (26; Fig. 1; ¶0042). Cargill teaches that the fabric inner and outer layers may incorporate silver threads or silver coated yarns in order to provide anti-microbial properties to the fabric layers and keep garments made of the multi-layer structure clean (¶0054). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Biser ‘786 in view of Bruder and in further view of Biser ‘283 so that at least a portion of the fabric material of the at least one treatment pod comprises an antimicrobial material embedded in the fabric material as taught by Cargill in order to grant the outer shell of the treatment pods antimicrobial properties and keep it clean.
Regarding claim 4, Biser ‘786 in view of Bruder, in further view of Biser ‘283, and in further view of Cargill discloses the system of claim 3. As discussed above, Cargill teaches the inclusive of silver threads or silver coated yarns in the fabric layers (¶0054). Therefore, Biser ‘786 in view of Bruder, in further view of Biser ‘283, and in further view of Cargill discloses that the antimicrobial material comprises yarn comprising silver particles and that the silver yarn is woven into at least a portion of the fabric material of the outer shell.
Response to Arguments
Applicant’s arguments with respect to the objections to claims 1-4, 7-9, 21, 22, and 24-27 have been fully considered and are persuasive in light of the amendment to claim 1. Accordingly, the claim objections have been withdrawn.
Applicant’s arguments, please see pages 6-7 of Applicant’s remarks, filed 01/04/2022, with respect to the rejections of claims 1, 2, 8, 9, 21, 22, 24, and 27 under 35 U.S.C. 103 as being unpatentable over Bruder in view of Schwebel, of claims 1 and 25 under 35 U.S.C. 103 as being unpatentable over Bruder in view of MacDonald, of claims 3 and 4 in further view of Cargill, of claim 7 in further view of Ladmer, and of claim 26 in further view of Chalek have been fully considered. In light of the addition of claim 28 in the amendment, Biser ‘786 was found to be the closest prior art. Therefore, the previous rejections have been withdrawn, and new grounds of rejection, as detailed above, have been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        	
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781